FORM DFAN14A SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant £ Filed by a Party other than the Registrant S Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) £ Definitive Proxy Statement £ Definitive Additional Materials S Soliciting Material Pursuant to 240.14a-12 VERMILLION, INC. (Name of Registrant as Specified In Its Charter) Gyorgy B. Bessenyei Gregory V. Novak Robert S. Goggin (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (check the appropriate box): S No fee required. £
